                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION

Offshore Rental Ltd                                                           Civil Action No. 16-01090

versus                                                         Magistrate Judge Carol B. Whitehurst

LA. Scrap International et al                                                    By Consent of the Parties

                                     MEMORANDUM RULING

         Before the Court is a Motion For Summary Judgment filed by Defendants,

Louisiana Scrap L.L.C., John Rongey, Kathy Rongey and Louisiana Scrap

International, Inc. (collectively “Louisiana Scrap”) [Rec. Doc. 243]. Plaintiff,

Offshore Rental Ltd. does not oppose the motion.1 For the reasons that follow the

Unopposed Motion will be GRANTED.

                                                 I. BACKGROUND

         Offshore Rental filed this action alleging that “prior to August 2015 and on

numerous occasions in the months following,” defendant, Travis Cormier, the

former employee of Offshore Rental, conspired with defendants, Anthony Harris

and Floyd Tolivour (“conspirators”) to misappropriate and transport Offshore

Rental’s equipment from its facility in Golden Meadow, Louisiana to scrapyards in

Lafayette, Louisiana, owned and operated by Louisiana Scrap and Southern



1 Pursuant to the Court’s Order granting Plaintiff’s motion for extension to file a response to the instant motion,
Plaintiff’s response was due by October 1, 2019. R. 249. Additionally, on October 11, 2019, the parties filed a Joint
Stipulation into the record agreeing that John Rongey, Kathy Rongey, and Louisiana Scrap International, Inc. shall
be dismissed from this law suit with prejudice. R. 257.
Recycling L.L.C. 2 R. 60. Plaintiff also named as Defendants the individual

members/managers of Louisiana Scrap, John Rongey, and Kathy Rongey as well as

a separate entity, Louisiana Scrap International, Inc. Plaintiff further alleged that the

scrapyards and their personnel paid cash to the conspirators and took possession of

the Property and cash despite the fact that they knew or should have known it did

not belong to the conspirators. Id.

                                     II. LAW AND ANALYSIS

       The fact that the motion is unopposed does not necessarily mean the movant

should prevail on the merits. “A motion for summary judgment cannot be granted

simply because there is no opposition, even if failure to oppose violated a local rule.

The movant has the burden of establishing the absence of a genuine issue of material

fact and, unless he has done so, the court may not grant the motion, regardless of

whether any response was filed.” Hetzel v. Bethlehem Steel Corp., 50 F.3d 360, 362

(5th Cir. 1995)(citing Hibernia Nat'l Bank v. Administracion Cent. Sociedad

Anonima, 776 F.2d 1277, 1279 (5th Cir.1985)); see also Calais v. Theriot, 589

Fed.Appx. 310, 311 (5th Cir. 2015). However, failure to file an opposition and

statement of contested material facts requires the Court to deem the movant’s

statements of uncontested material facts admitted for purposes of the motion. Local

Rule, LR 56.2.


2 The Court severed Southern Recycling LLC and its insurer from this action on October 4, 2019. R. 256.
                                                        2
     Louisiana Scrap’s uncontested statement of material facts provide that John

Rongey and Kathy Rongey are owners of Louisiana Scrap and neither of them was

involved in the purchase or disposition of any Offshore Rental material or

equipment. R. 243-5, 2 & 3. Louisiana Scrap International, Inc. is a separate

corporate entity form Louisiana Scrap and has nothing to do with the factual

circumstances alleged in the instant lawsuit. Id. at 5. The complaint provides no

allegations to the contrary. R. 60.

     As to John Rongey and Kathy Rongey the Plaintiff alleges only the conclusory

statement that they, “had actual or constructive knowledge that the property was

stolen.” R. 1, ⁋11. On March 28, 2019, Louisiana Scrap propounded interrogatories

and requests for production to Offshore Rental requesting “every fact supporting”

the allegations against John Rongey and Kathy Rongey. Offshore Rental’s answer

and supplemental answer stated, “This request is premature; discovery is ongoing,

and facts relating to the transactions at issue are being acquired.” R. 243-4, Interrog.

No. 10. Offshore Rental further reiterated the conclusory allegations made in the

complaint against them and referenced their depositions and statements without any

factual information. Id.

     Louisiana Revised Statute 12:1320 sets forth the general rule that “no member,

manager, employee, or agent of a limited liability company is liable in such capacity

for a debt, obligation, or liability of the limited liability company,” except as
                                           3
otherwise provided under the statute. La. R.S. 12:1320(B). However, “a member’s

protection against personal liability is not unlimited.” Ogea v. Merritt, 130 So. 3d

888, 897 (La. 12/10/13). Specifically, the statute sets forth three exceptions to the

general rule of limited liability for limited liability company members: fraud, breach

of professional duty, or other negligent or wrongful act. See La. R.S. 12:1320(D).

Thus, third parties can bring claims against members and managers for “any fraud

practiced upon him, because of any breach of professional duty or other negligent or

wrongful act by such person, or in derogation of any right which the limited liability

company may have against any such person because of any fraud practiced upon it

by him.” La. R.S. 12:1320(D). “To have meaning within the entire statute, the phrase

‘or other negligent or wrongful act by such person’ must refer to acts done outside

one's capacity as a member, manager, employee, or agent of the limited liability

company.” Meadaa v. K.A.P. Enterprises LLC, 2010 WL 3328003, at *6

(W.D.La.,2010) (quoting Curole v. Ochsner Clinic, L.L.C., 811 So.2d 92, 97

(La.App. 4 Cir.,2002).

     Offshore Rental has failed to present any evidence that the Rongeys had any

direct involvement in the facts at issue in this case or that they were acting outside

of their capacity as members or managers of Louisiana Scrap. Further, Plaintiffs

point to no authority, and this Court has located none, supporting the proposition

that an ownership interest in an LLC that is vicariously liable for an employee’s
                                          4
conduct renders the act of ownership a “negligent or wrongful act.” Therefore, the

exception that allows a person to bring suit against a member of an LLC for that

member’s own wrongful conduct does not allow imposition of liability on the

Rongeys in their capacity as owners of Louisiana Scrap. See Hewitt v. 3G Energy

Services, LLC, 2019 WL 2402963, at *4 (W.D.La., 2019).

      The Court finds there are no genuine issues of material fact as to John Rongey’s

and Kathy Rongey’s personal liability, and therefore, they are entitled to judgment

as a matter of law. Also, based on the complete lack of allegations as to Louisiana

Scrap International, Inc.’s liability to Offshore Rental, it is also entitled to judgment

as a matter of law.

      THUS DONE AND SIGNED this 15th day of October, 2019.




                                           5
